                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ERICA SCOTT,                                     CASE NO. C18-0063-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    MULTICARE HEALTH SYSTEM and CHAD
      KRILICH, individually,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. The date by which the parties must
18
     complete Rule 39.1 mediation is hereby EXTENDED to Friday, May 24, 2019.
19
            DATED this 21st day of February 2019.
20
                                                         William M. McCool
21
                                                         Clerk of Court
22
                                                         s/Tomas Hernandez
23                                                       Deputy Clerk

24

25

26


     MINUTE ORDER
     C18-0063-JCC
     PAGE - 1
